FILED
                             NOT FOR PUBLICATION                            MAY 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH DAVID ROBERTS,                           No. 10-35512

               Plaintiff - Appellant,            DC No. 3:09 cv 0336 KI

  v.
                                                 MEMORANDUM *
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                               Submitted May 5, 2011 **
                                  Portland, Oregon

Before:        TASHIMA, BEA, and IKUTA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      We affirm the denial of Supplemental Security Income disability benefits to

Kenneth David Roberts (“Roberts”).1

      1.     While the ALJ may have erred by failing to mention the treatment

notes of Drs. Coelho, Parvin, and Saunders, see Lester v. Chater, 81 F.3d 821, 830-

31 (9th Cir. 1995), any such error was harmless and therefore does not justify

reversal. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). The

numbness and tingling in Roberts’ hands described in Dr. Coelho’s notes is not a

major factor in his application for benefits, which is based more on his reports of

debilitating pain and inability to grip. The ALJ did in fact consider Dr. Coelho’s

observation that steroid injections did not fully relieve Roberts’ symptoms, and

that observation also was directly contradicted by Dr. Parvin’s treatment notes

from November 8, 2005. Dr. Parvin’s discussion of Roberts’ capacity is highly

equivocal and suggests that he actually believed that Roberts was able to work.

Finally, Dr. Saunders’ instructions to rest with no bending or lifting were clearly

intended as short-term guidance only.

      2.      The ALJ discounted nurse practitioner Guthridge’s opinion because

it was contradicted by other medical evidence in the record and appeared to be



      1
             We address in a concurrently filed opinion Roberts’ contention that
his waiver of his right to representation at his hearing before the ALJ was deficient.

                                          2
based largely on Roberts’ own subjective account of his symptoms. These are

germane reasons for declining to credit her opinion. See Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      3.     The ALJ provided clear and convincing reasons for rejecting Roberts’

statements concerning his symptoms. See id. at 693. Roberts’ statements in

September of 2006 that he could lift thirty pounds contradict his other statements

about his capacities. His ability to care for himself and two dogs and engage in

other daily activities also belies his claims about the severity of his symptoms.

      4.     The ALJ’s failure to mention the report completed by Michael Grogan

was harmless. Grogan’s report focused largely on Roberts’ economic condition,

not his physical condition, and also appeared to be based largely on Roberts’ own

testimony, which the ALJ found not credible.         .

      AFFIRMED.




                                           3